Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 42-51 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 23rd, 2022.
Applicant's election with traverse of Group I (claims 32-41) in the reply filed on July 23rd, 2022, is acknowledged.  The traversal is on the ground(s) that the International Searching Authority did not raise a unity of invention concern in the counterpart international application with respect to the JP201402217A reference.  This is not found persuasive because restriction practice is not bound by foreign unity of invention decisions.
The requirement is still deemed proper and is therefore made FINAL.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-33, 35, and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Messere et al (US 2009/0114928 A1).
With regards to claim 32, Messere discloses a structural glazing having multiple layers (i.e., a laminated glazing) comprising a first glass sheet 1a (i.e., a first pane of glazing material), a second glass sheet 1b (i.e., a second pane of glazing material) a first lamination interlayer 3a (i.e., a first ply of adhesive interlayer material), a second lamination interlayer 3b (i.e., a second ply of adhesive interlayer material), and an LED 4 (i.e., an electrical device having at least one electrically operable light source mounted on a substrate, the electrically operable light source being a first electrically operable light source), wherein the first lamination interlayer 3a, the second lamination interlayer 3b, and the LED 4 are depicted as located between the first glass sheet 1a and second glass sheet 1b (Messere: Fig. 5a; para. [0001], [0045], [0148], [0199], [0258], [0279]. Furthermore, LED 4 is depicted as located between the first lamination interlayer 3a and second lamination interlayer 3b, the LED 4 depicted in the form of a layer (i.e., substrate) with an upper surface facing the first lamination interlayer 3a (i.e., first major surface) and an upper surface facing away from the first lamination interlayer 3a (i.e., second major surface) (Messere: Fig. 5a). Conducting wires 32a are used to control the LED 4 (i.e., the conducting wires 32a constitute electrically conductive pathways in electrical communication with an operable light source mounted on the substrate) (Messere: Fig. 5b; para. [0046], [0080]-[0084], [0258], and [0265]). Messere teaches that “the structure may also integrate all functionalities known in the glazing field”, which includes multilayer elements for “reflecting thermal radiation (solar protection) or infrared (low-E)” (Messere: para. [0043]). Therefore, at the express suggestion of Messere, a person of ordinary skill in the art would have found it obvious to have placed a multilayer element for reflecting infrared radiation (i.e., an infrared radiation reflecting film) on the second major surface of the LED 4 (Messere: para. [0043]). Furthermore, such a modification would constitute integrating a known function in the glazing field according to Messere (i.e., such a modification is well-known in the art) (Messere: para. [0043]). It is noted that since infrared radiation reflecting films are capable of reflecting infrared radiation, the infrared radiation reflecting film of Messere would meet the claimed intended use of reducing the amount of infrared radiation that passes from the second major surface of the substrate to the first major surface of the substrate.
With regards to claim 33, the substrate is depicted as a single layer (i.e., monolithic) (Messere: Figs. 5a-5b).
With regards to claim 35, each of the first and second lamination interlayers 3a and 3b (i.e., first and second plies of adhesive interlayer material, respectively) comprise polyvinyl butyral (PVB) (Messere: para. [0310]).
With regards to claim 37, Messere discloses the conductive wires 32a in the form of a perpendicular grid (i.e., a structure with multiple electrically conductive pathways, and therefore the one or more electrically conductive pathways include first and second electrically conductive pathways) (Messere: Fig. 4a-4b). Messere further discloses an individual LED located at the intersection of two conductive wires in the grid (i.e., there simultaneously exists a first electrically conductive pathway and a second electrically conductive pathway on a first major surface of the substrate) (Messere: para. [0318]). As the purpose of the conductive wires 32a of Messere is to provide power to the LEDs 4, it is expected that connecting the conductive wires to a suitable power supply would deliver energy to (i.e., switch on) the LEDs 4 (Messere: Fig. 4a-4b; para. [0008]-[0009]). Alternatively, the structure of Messere is substantially identical to that of the claimed invention, and therefore, the conductive wires 32a of Messere are expected to be capable of meeting the intended use (i.e., the ability to switch on LEDs using a suitable power supply).
With regards to claim 38, Messere discloses the conductive wires 32a in the form of a perpendicular grid (i.e., a structure with multiple electrically conductive pathways, and therefore the one or more electrically conductive pathways include first and second electrically conductive pathways) (Messere: Fig. 4a-4b). Messere further discloses an individual LED located at the intersection of two conductive wires in the grid (i.e., there simultaneously exists a first electrically conductive pathway and a second electrically conductive pathway on a first major surface of the substrate) (Messere: para. [0318]). As the purpose of the conductive wires 32a of Messere is to provide power to the LEDs 4, it is expected that connecting the conductive wires to a suitable power supply would deliver energy to (i.e., switch on) the LEDs 4 (Messere: Fig. 4a-4b; para. [0008]-[0009]). Alternatively, the structure of Messere is substantially identical to that of the claimed invention, and therefore, the conductive wires 32a of Messere are expected to be capable of meeting the intended use (i.e., the ability to switch on LEDs using a suitable power supply). Such configuration further has multiple locations for input (i.e., any location on the grid can be connected to a power supply, and therefore, two or more inputs are present), and furthermore, there exists multiple LEDs (i.e., two or more LEDS), each in electrical communication with each other (i.e., by virtue of a grid structure, each of the LEDs are in electrical communication with the entirety of the conductive grid, and therefore also in electrical communication with each of the inputs (Messere: Fig. 4a-4b)
With regards to claim 39, a person of ordinary skill in the art would have found it obvious to have formed the electrically operable light source of Messere from multiple LEDs, each being in electrical communication with each other via electrically conductive pathways on a first major surface of the substrate, based on the express suggestion of Messere to include multiple LEDs (Messere: Fig. 4a-4b; para. [0008]-[0009).
With regards to claim 40, a person of ordinary skill in the art would have found it obvious to have placed a multilayer element for reflecting infrared radiation (i.e., an infrared radiation reflecting film) on the second major surface of the LED 4 (i.e., in direct contact with the second major surface of the substrate) (Messere: para. [0043]).
With regards to claim 41, Messere depicts the conducting wires 32 a (i.e., one or more electrically conductive pathways) as in direct contact with the first major surface of the substrate (Messere: Fig. 5b).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Messere et al as applied to claim 32 above, and in further view of Omori (JP201402217A). The Omori reference is interpreted from an English translation provided in the 03/04/2020 IDS.
With regards to claim 34, Messere teaches a laminated glazing as applied to claim 32 above, which comprises a multilayer infrared reflecting film (see above discussion). However, Messere is silent as to the composition of the multilayer infrared reflecting film, and therefore, Messere is not considered to teach an infrared reflecting film in one of the claimed configurations i) through iv).
Omori is directed to a durable and long-life organic electroluminescent device comprising a selective reflective film which has a function of reflecting near infrared light while transmitting visible light (Omori – Translation: page 2, Description, first sentence; page 5, “C. Selective Reflective Film”, first paragraph). The selective reflective film of Omori can be formed of two or more layers of cholesteric polymer liquid crystals (i.e., non-metallic layers according to claimed configuration iv)) to impart reflection of both left and right circularly polarized light (Omori: page 7, last paragraph, continued onto page 8). Messere and Omori are analogous art in that they are related to the same field of endeavor of electroluminescent devices including infrared reflecting films. A person of ordinary skill in the art would have found it obvious to have selected the specific configuration of Omori for the infrared reflecting film of Messere (i.e., a configuration having two or more cholesteric polymer liquid crystal layers) in order to enhance infrared reflection by means of enabling reflecing of both left and right circularly polarized light (Omori: page 7, last paragraph, continued onto page 8).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Messere et al as applied to claim 32 above, and in further view of Frey (US 2016/0052446 A1).
With regards to claim 36, Messere teaches a laminated glazing as applied to claim 32 above comprising a first electrically operable light source arranged on a first major surface of a substrate (see above discussion). However, Messere does not appear to teach its first electrically operable light source as emitting a beam away from the first major surface of the substrate or towards a second major surface of the substrate.
Frey is directed to a switchable glazing for vehicle sunroof comprising LEDs, the switchable glazing having a structure which steers light beams emitted from its LEDs such that they are redirected in a direction substantially normal to major surfaces of first and second substrates (i.e., analogous to both towards and away the first and second major surfaces of the substrate of Messere) (Frey: para. [0004], [0006], and [0008]; claim 1). The configuration of Frey eliminates the need for privacy shades when the glazing is used in a vehicle, furthermore, such switchable glazing enable directional conveyance of information (Frey: para. [0023]-[0024]). It is noted that as well as Frey, Messere envisages its luminous structure as used in a sunroof (Messere: para. [0151]). Frey and Messere are analogous art in that they are related to the same field of endeavor of luminous glazings comprising LEDs. A person of ordinary skill in the art would have found it obvious to have modified the luminous glazing Messere, such that a light beams directed away and towards its first and second major surfaces in order to eliminate the need for privacy shades when used as a vehicle sunroof, and to enable conveyance of information (Frey: para. [0023]-[0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/               Primary Examiner, Art Unit 1783